Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	1.	This action is in response to the amendment filed on October 9, 2020. Claims 1-18 are pending. Claims 1-18 represent COMPUTING SYSTEM AND DATA PROCESSING SYSTEM INCLUDING A COMPUTING SYSTEM.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nachimuthu et al. U.S. 20180077235 in view of Allen et al. U.S. 20040230762.

Nachimuthu teaches the invention substantially including mechanism for disaggregated storage class memory over fabric (see abstract).

As to claim 1, Nachimuthu teaches a data processing system comprising: 
at least one pooled memory node including a first pooled memory node (abstract); 
at least one processing node including a first processing node(abstract); 

a master node configured to transmit task information to a first processing node among the at least one processing node through the switch node, and configured to transmit a memory address range of a first pooled memory node among the at least one pooled memory node to the switch node, wherein the switch node processes a first memory access request transmitted by the first processing node based on the task is information, for the first pooled memory node, based on the memory address range (paragraphs 129; 202).  
Nachimuthu teaches substantial features of the claimed invention including allocate a memory address range of the first pooled memory node to the first processing node, but fails to explicitly teach a master node to allocate a memory address range of the first pooled memory node to the first processing node. 
However, Allen teaches methods, system, and media for managing dynamic storage. Allen teaches a master node (i.e. associator 360) to allocate a memory address range of the first pooled memory node to the first processing node (paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nachimuthu with the teaching of Allen to provide a master node to allocate a memory address range of the first pooled memory node to the first processing node for the purpose of managing dynamic memory assigned to a task (see abstract).


As to claims 2 and 8, Nachimuthu and Allen the data processing system according to claims 1 and 7, wherein the master node is further configured to transmit identification information for the first processing node to the switch node (abstract of Nachimuthu) , and 
wherein the switch node processes the first memory access request by comparing the identification information for the first processing node and identification information included in the first memory access request (paragraphs 59-61 of Nachimuthu).  

3.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nachimuthu et al. U.S. 20180077235 in view of Allen et al. U.S. 20040230762, further in view of Kinoshita et al. U.S. 20160034191.

Nachimuthu teaches the invention substantially including mechanism for disaggregated storage class memory over fabric (see abstract).

As to claim 13, it did not teach anything different from above claims 1 and 7 except processing a memory access request transmitted by the first processing node without going through the switch node based on the memory address range. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nachimuthu and Allen with the teaching of Kinoshita to provide a memory access request transmitted by the first processing node without going through the switch node based on the memory address range for the purpose of managing concurrency of database transactions (see abstract).

As to claim 14, Nachimuthu, Allen and Kinoshita teach the data processing system according to claim 13, wherein the master node is further configured to transmit identification information for the first processing node to the switch node (abstract of Nachimuthu), and 
wherein the switch node processes the first memory access request by comparing the identification information for the first processing node and identification information included in the first memory access request (paragraphs 59-61 of Nachimuthu).  
Allowable Subject Matter
4.	Claims 3-6, 9-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/           Primary Examiner, Art Unit 2457